Citation Nr: 0523140	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The veteran 
requested a videoconference hearing before a Veterans Law 
Judge; he failed to attend the hearing scheduled in January 
2004.  In March 2004, the Board remanded the claim to the RO 
to ensure VCAA compliance, obtain all available records from 
the Social Security Administration (SSA) and to arrange for a 
VA examination to ascertain the nature and extent of each of 
the veteran's disabilities.  


FINDING OF FACT

The veteran failed to report for a May 2005 VA examination 
scheduled in conjunction with his claim for special monthly 
pension (and necessary to determine whether he is entitled to 
special monthly pension); good cause for his failure to 
appear is neither shown nor alleged; and neither the veteran 
nor his representative have informed VA that he wishes to 
have the examination rescheduled.


CONCLUSION OF LAW

The veteran's claim seeking entitlement to special monthly 
pension based on the need for regular aid and attendance or 
on housebound status must be denied because he failed 
(without good cause) to report for a VA examination scheduled 
to determine his entitlement to this benefit.  38 C.F.R. §§ 
3.326(a), 3.655 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).





REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(2002)) became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances, and the 
duty to notify claimants includes the duty to tell them what 
evidence, if any, they are responsible for submitting to 
substantiate their claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board concludes that VCAA notification requirements are 
satisfied.  The veteran was provided VCAA notice in January 
2002 and April 2005 correspondence from the RO, and in a June 
2005 supplemental statement of the case (SSOC).  Although he 
was not provided the appropriate and adequate 
notice/information prior to the RO decision appealed, he is 
not prejudiced by any notice timing defect.  He had ample 
opportunity to respond after notice was give, and the case 
has also been reviewed by the RO after notice was given.  See 
SSOCs in January and February 2003 and in June 2005.  
Regarding content of notice, the veteran was notified (in the 
October 2001 decision, in a January 2002 statement of the 
case (SOC), in SSOC's issued in January 2003, February 2003 
and June 2005, and in the January 2002 and April 2005 
correspondence of what the evidence showed.  January 2002 and 
April 2005 correspondence specifically, informed him of his 
and VA's responsibilities in claims development.  The March 
2004 remand by the Board advised the veteran that an 
examination was deemed necessary, and the April 2005 
correspondence specifically informed him that if he failed to 
report for the examination, his claim might be denied.  

As to the duty to assist, the record now includes service 
medical records and VA outpatient treatment records, as well 
as all available records from the Social Security 
Administration.  VA also attempted to arrange for an 
examination, but the veteran failed to report.  In making 
these arrangements, VA specifically called the veteran and 
confirmed his address.  Given these circumstances, any 
further attempt to notify or assist the veteran would be 
pointless.  He was already informed that a VA examination was 
necessary, and that his claim could be denied without an 
examination, yet he failed to report and has not contacted VA 
to attempt to reschedule.  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with the 
decision below.

In the October 2001 decision on appeal, the RO denied the 
veteran's claim, finding the evidence failed to show that he 
was limited in his activities of daily living to the point 
that he required the aid and attendance of another person or 
that he was confined to his house or its immediate premises 
by reason of a chronic disability

As was noted above, in March 2004 the Board determined that 
further medical evaluation was necessary to determine the 
nature, and assess the extent, of all the veteran's 
disabilities, and remanded the case to the RO to arrange for 
such evaluation.  Subsequently, the RO sent a compensation 
and pension exam inquiry to the Houston VA Medical Center 
(VAMC) asking that they schedule an exam for the veteran.   A 
notation on the inquiry indicates that the veteran was called 
and that he confirmed that his address (as printed on the 
inquiry form) was correct.  The examination was subsequently 
scheduled.  The veteran failed to report, and did not provide 
cause for failing to do so or contact VA to attempt to 
reschedule.

In the June 2005 SSOC, the RO continued the denial of the 
veteran's claim, noting that the veteran had failed to report 
for the scheduled VA examination.  While the RO misconstrued 
the pertinent regulatory provision (discussed below) and 
continued the denial based on the evidence of record, rather 
than basing it simply on the veteran's failure to report for 
the VA examination, the veteran was not prejudiced by this 
error, as he obtained a broader review than was actually 
warranted.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  
VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in any original 
claim other than an original compensation claim, or in a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655. 

The record clearly shows that the veteran failed, without 
good cause, to report for a scheduled VA examination.  There 
is nothing in the record to suggest that he did not receive 
notice of the examination.  He had been advised of the 
consequences of a failure to report, i.e., that the claim 
would be denied.  Neither he nor his representative has 
alleged any good cause for the failure to report or attempted 
to have the examination rescheduled.  As the veteran's claim 
is not an original compensation claim but an original claim 
for special monthly pension, 38 C.F.R. § 3.655 mandates that 
the claim must be denied.  The law is dispositive.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


